Case 3:19-cv-21463-BRM-DEA Document 1 Filed 12/17/19 Page 1 of 3 PageID: 1



                          UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA

                          Plaintiff
                                                            CIVIL NO.
             vs.


 Christopher Davis

                          Defendant


                                      COMPLAINT

        The United States of America, on behalf of its Agency, the Department of the

 Treasury, by its specially appointed counsel KML Law Group, P.C., represents as

 follows:

        1.      This Court has jurisdiction pursuant to 28 U.S.C. 1345.

        2.      The last-known address of the Defendant, Christopher Davis, is 129 New

 Hope Street, Tuckerton, NJ 08087.

        3.      Defendant owes Plaintiff the principal sum of $10,872.07, plus interest of

 $2,049.31, plus administration fees of $4,662.35 for a total of $17,583.73. A true and

 correct copy of the Certificate of Indebtedness is attached as Exhibit “A” (“Certificate of

 Indebtedness”).

        4.      Demand has been made upon Defendant by Plaintiff for the sum due but

 the amount due remains unpaid.

        WHEREFORE, the plaintiff demands judgment against Defendant as follows;

                (A) In the amount of $17,583.73 with interest from March 19, 2019.
Case 3:19-cv-21463-BRM-DEA Document 1 Filed 12/17/19 Page 2 of 3 PageID: 2



                (B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                    of $150.00.

                (C) Interest to accrue at the rate of 4.00% to the date of judgment.

                (D) Interest from the date of judgment at the legal rate of interest in effect

                    on the date of judgment until paid in full.

                (E) Costs of suit.

        Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

 any judgment rendered in it favor in this action from any debt accruing.



                                       United States of America by and through
                                       Its specially assigned counsel
                                       KML Law Group, P.C.


                                       /s/Rebecca A. Solarz, Esq.
                                       Rebecca A. Solarz, Esquire
                                       701 Market Street
                                       Philadelphia, PA 19106
                                       Phone: 215-627-1322
                                       rsolarz@kmllawgroup.com
Case 3:19-cv-21463-BRM-DEA Document 1 Filed 12/17/19 Page 3 of 3 PageID: 3



                     UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA

                      Plaintiff                 CIVIL NO.

           vs.


 Christopher Davis

                      Defendant




                                  EXHIBITS


“A” CERTIFICATE OF INDEBTEDNESS
                Case 3:19-cv-21463-BRM-DEA Document 1-1 Filed 12/17/19 Page 1 of 1 PageID: 4
JS 44 (Rev. 12/12)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
            The United States of America                                                                  Christopher Davis
                                                                                                          129 New Hope Street
                                                                                                          Tuckerton, NJ 08087

    (b)     County of Residence of First Listed Plaintiff                                                County of Residence of First Listed Defendant                Ocean
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:                       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                     THE TRACT OF LAND INVOLVED.

    (c)     Attorneys (Firm Name, Address, and Telephone Number)                                         Attorneys (If Known)
            KML Law Group, P.C. – Rebecca A. Solarz, Esquire                                             _________________________________________________________________
            701 Market Street, Philadelphia, PA 19106
            215-627-1322; rsolarz@kmllawgroup.com
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                          and One Box for Defendant)
X 1      U.S. Government               3 Federal Question                                                                     PTF          DEF                                          PTF      DEF
           Plaintiff                      (U.S. Government Not a Party)                         Citizen of This State           1          X 1      Incorporated or Principal Place          4      4
                                                                                                                                                      of Business In This State
    2    U.S. Government               4 Diversity                                              Citizen of Another State             2          2   Incorporated and Principal Place        5       5
           Defendant                      (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State
                                                                                                Citizen or Subject of a              3          3   Foreign Nation                          6       6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
            CONTRACT                                         TORTS                                FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
    110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              625 Drug Related Seizure               422 Appeal 28 USC 158            375 False Claims Act
    120 Marine                          310 Airplane                  365 Personal Injury -            of Property 21 USC 881             423 Withdrawal                   400 State Reapportionment
    130 Miller Act                      315 Airplane Product              Product Liability        690 Other                                  28 USC 157                   410 Antitrust
    140 Negotiable Instrument                Liability                367 Health Care/                                                                                     430 Banks and Banking
x   150 Recovery of Overpayment         320 Assault, Libel &              Pharmaceutical                                                  PROPERTY RIGHTS                  450 Commerce
        & Enforcement of Judgment            Slander                      Personal Injury                                                 820 Copyrights                   460 Deportation
    151 Medicare Act                    330 Federal Employers’            Product Liability                                               830 Patent                       470 Racketeer Influenced and
    152 Recovery of Defaulted                Liability                368 Asbestos Personal                                               840 Trademark                        Corrupt Organizations
        Student Loans                   340 Marine                        Injury Product                                                                                   480 Consumer Credit
        (Excludes Veterans)             345 Marine Product                Liability                         LABOR                         SOCIAL SECURITY                  490 Cable/Sat TV
    153 Recovery of Overpayment              Liability               PERSONAL PROPERTY             710 Fair Labor Standards               861 HIA (1395ff)                 850 Securities/Commodities/
        of Veteran’s Benefits           350 Motor Vehicle             370 Other Fraud                   Act                               862 Black Lung (923)                 Exchange
    160 Stockholders’ Suits             355 Motor Vehicle             371 Truth in Lending         720 Labor/Management                   863 DIWC/DIWW (405(g))           890 Other Statutory Actions
    190 Other Contract                      Product Liability         380 Other Personal                Relations                         864 SSID Title XVI               891 Agricultural Acts
    195 Contract Product Liability      360 Other Personal                Property Damage          740 Railway Labor Act                  865 RSI (405(g))                 893 Environmental Matters
    196 Franchise                           Injury                    385 Property Damage          751 Family and Medical                                                  895 Freedom of Information
                                        362 Personal Injury -             Product Liability             Leave Act                                                              Act
                                            Medical Malpractice                                    790 Other Labor Litigation                                              896 Arbitration
        REAL PROPERTY                     CIVIL RIGHTS              PRISONER PETITIONS             791 Employee Retirement                FEDERAL TAX SUITS                899 Administrative Procedure
    210 Land Condemnation               440 Other Civil Rights        Habeas Corpus:                   Income Security Act                870 Taxes (U.S. Plaintiff            Act/Review or Appeal of
    220 Foreclosure                     441 Voting                    463 Alien Detainee                                                      or Defendant)                    Agency Decision
    230 Rent Lease & Ejectment          442 Employment                510 Motions to Vacate                                               871 IRS—Third Party              950 Constitutionality of
    240 Torts to Land                   443 Housing/                      Sentence                                                            26 USC 7609                      State Statutes
    245 Tort Product Liability              Accommodations            530 General
    290 All Other Real Property         445 Amer. w/Disabilities      535 Death Penalty                IMMIGRATION
                                        - Employment                  Other:                       462 Naturalization Application
                                        446 Amer. w/Disabilities                                   -
                                                                      540 Mandamus & Other         465 Other Immigration
                                        - Other                       550 Civil Rights                 Actions
                                        448 Education                 555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
        1 Original          2 Removed from               3 Remanded from                    4   Reinstated or              5 Transferred from            6 Multidistrict
          Proceeding          State Court                  Appellate Court                      Reopened                     Another District              Litigation
                                                                                                                              (specify)
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF                            28 U.S.C. 1345
ACTION                                 Brief description of cause:
                    Enforced Collections
VII. REQUESTED IN       CHECK IF THIS IS A CLASS ACTION                                            DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                 JURY DEMAND:                   Yes     X No
VIII. RELATED CASE(S)
                      (See instructions):
      IF ANY                              JUDGE                                                                                           DOCKET NUMBER
DATE                                                               SIGNATURE OF ATTORNEY OF RECORD
12/17/2019                                                         /s/Rebecca A. Solarz, Esq.
FOR OFFICE USE ONLY
Case 3:19-cv-21463-BRM-DEA Document 1-2 Filed 12/17/19 Page 1 of 2 PageID: 5
Case 3:19-cv-21463-BRM-DEA Document 1-2 Filed 12/17/19 Page 2 of 2 PageID: 6
